Citation Nr: 1434508	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  11-12 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for low back strain.  


REPRESENTATION

Appellant represented by:	Michael Viterna, Attorney at Law


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from December 2000 to August 2007, with one year, four months prior active service.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran filed a notice of disagreement with other issues but limited his substantive appeal to the compensation for low back strain, after the March 2011 statement of the case was issued on all issues.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

The Veteran has raised the matter of secondary service connection for neck disability in an April 2012 letter.  This matter is referred to the RO for appropriate action.  


REMAND

The only VA examination which has been conducted for this case was conducted in July 2008.  Since that time, in April 2012, the Veteran stated that his back has consistently degenerated over the course of the past several years.  This is, in effect, an allegation that the disability at issue has become worse since the last VA examination.  In light of this, another VA examination is required.  Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  

Moreover, there may be additional relevant medical records of treatment which should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for his back disability since service.  After securing the necessary release, obtain these records.

2.  Thereafter, schedule the Veteran for an appropriate VA examination.  The claims folder and copies of all pertinent records should be made available to the examiner for review.  Any indicated tests should be accomplished.

The examiner should describe the extent and severity of existing symptoms and all impairment (orthopedic and neurological) attributable to the Veteran's service-connected low back strain.  

3.  Thereafter, readjudicate the Veteran's pending claim in light of the expanded record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



